Converted by Foster Pepper LLP for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20429 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant [ X ] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ X ] Preliminary Proxy Statement [ ] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [ ] Definitive Proxy Statement [ ] Definitive Additional Materials [ ] Soliciting Material Pursuant to Rule 14a-12 WASHINGTON BANKING COMPANY (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if other than Registrant) Payment of Filing Fee (Check the appropriate box): [ X ] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [ ] Fee paid previously with preliminary materials [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration No.: 3) Filing Party: 4) Date Filed: 450 S.W. Bayshore Drive Oak Harbor, WA 98277 Telephone: (360) 679-3121 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS TO BE HELD JANUARY 13, 2009 Notice is hereby given of a special meeting of shareholders of Washington Banking Company (the Company), to be held at the Whidbey Island Bank Operations Center Community Room, located at ioneer Way, Oak Harbor, Washington, at 9:00 a.m., local time, on Tuesday, January 13, 2009 to consider and vote upon the following business: 1. AMENDMENT OF ARTICLES OF INCORPORATIONTREASURY TARP CAPITAL PURCHASE PROGRAM. To approve an amendment to Article 3 of the Amended and Restated Articles of Incorporation of the Company to increase the authorized shares of preferred stock to 26,380 shares (from 20,000) and to designate all 26,380 shares of preferred stock as Fixed Rate Cumulative Perpetual Preferred Stock, Series A to be issued to the U.S. Department of the Treasury in exchange for $26,380,000. Passing the amendment is necessary for us to participate in the U.S. Treasurys TARP Capital Purchase Program. The Company and Whidbey Island Bank are fundamentally sound. Both have solid capital ratios and good sources of liquidity. However, we believe it is important to participate in the Capital Purchase Program because of the future uncertainty of the national and local economies. Due to the current economic situation, we desire to take the TARP capital in an abundance of caution and believe that it is in the interest of our common stock shareholders to do so. We plan to use the additional capital to fund prudent loan growth and to further strengthen our capital position. 2. ADJOURNMENT OF THE SPECIAL MEETING. To approve the adjournment of the special meeting, if necessary, to solicit additional proxies in the event there are not sufficient votes at the time of the special meeting to approve the proposed amendment to Article 3 of the Amended and Restated Articles of Incorporation of the Company. The items of business listed above are more fully described in the Proxy Statement accompanying this notice. If you were a shareholder of record of the Companys common stock as of the close of business on December 8, 2008, you are entitled to receive this Notice and vote at the special meeting, and any adjournments or postponements thereof. This Notice and Proxy Statement are being mailed to shareholders of record on or about December 18, 2008. Your board of directors recommends a vote FOR each of the items of business. YOUR VOTE IS IMPORTANT. Whether or not you expect to attend the special meeting, it is important that your shares be represented and voted at the meeting. Please mark, sign, date and promptly return your proxy card in the enclosed envelope or vote by telephone or internet by following the instructions on your proxy card. By Order of the Board of Directors, Shelly L. Angus, Corporate Secretary December , 2008 WASHINGTON BANKING COMPANY ayshore Drive Oak Harbor, Washington 98277 360-679-3121 PROXY STATEMENT We are sending you this Proxy Statement and the accompanying proxy card in connection with the solicitation of proxies by your Board of Directors for the special meeting of shareholders (the Special Meeting) of Washington Banking Company (the Company) to be held at the Whidbey Island Bank Operations Center Community Room, located at ioneer Way, Oak Harbor, Washington, at 9:00 a.m., local time, on January 13, 2009. Only shareholders of record as of the close of business on December 8, 2008 are entitled to notice of and to vote at the Special Meeting. Who can vote? Holders of record of the Companys common stock at the close of business on December 8, 2008 are eligible to vote at the Special Meeting. As of that date, there were 9,500,520 shares of the Companys common stock outstanding held by approximately 300 holders of record, a number that does not include beneficial owners who hold shares in street name. What are my choices when voting? You may vote in favor or against each of the proposals, or you may elect to abstain from voting your shares on each of the proposals. How do I vote? First, carefully read this document in its entirety. Then, vote your shares by following the instructions from your broker if your shares are held in street name or by one of the following methods: mark, sign, date and return your proxy card in the enclosed return envelope as soon as possible; call the toll-free number on the proxy card and follow the directions provided; go to the website listed on the proxy card and follow the instructions provided; or attend the meeting and submit a properly executed proxy or ballot. If a broker holds your shares in street name, you will need to get a legal proxy from your broker to vote in person at the meeting. If I have mailed my signed proxy card, how will my shares be voted? The shares represented by properly executed proxy cards that are received prior to the Special Meeting and not subsequently revoked will be voted in accordance with your voting instructions. If you submit a valid proxy card prior to the Special Meeting but do not complete the voting instructions, your proxy will vote your shares as recommended by the Board of Directors. 2 Can I change my vote after I have mailed my signed proxy card? Yes. If you have not voted through your broker, you can do this by: submitting a properly executed proxy prior to the meeting bearing a later date than your previous proxy; notifying the Companys corporate secretary, in writing, of the revocation of your proxy before the meeting; or voting in person at the meeting (but simply attending the meeting will not, in and of itself, revoke a proxy). If you vote through your broker, please contact your broker to change your vote. Can I attend the Special Meeting even if I vote by proxy? Yes. All shareholders are welcome to attend the Special Meeting. Why did I receive more than one Special Meeting notice or multiple proxy cards? You may receive multiple cards if you hold your shares in different ways (e.g. joint tenancy, in trust, custodial accounts). You should vote on each proxy card that you receive. How do you determine a quorum? The Company must have a quorum to conduct business at the Special Meeting. Shareholders holding at least a majority of the shares entitled to vote must attend the meeting in person or by proxy to have a quorum. The Companys shareholders who attend the meeting or submit a proxy but abstain from voting on a given matter will have their shares counted as present for determining a quorum. How are votes counted and how many votes are required for adoption of the proposals? Each share of common stock is entitled to one vote. The named proxies will vote shares as instructed. Item 1 requires the approval of a majority of the common shares outstanding as of the record date. Abstention will not count as a vote cast on the proposal and has the same effect as a vote against the proposal; and Item 2 requires the approval of a majority of the common shares represented at the meeting in person or by proxy. What are the consequences if the proposed amendments to Article 3 of the Articles are not approved? If the proposed amendment to Article 3 of the Articles related to authorization and designation the Series A Preferred Stock to be issued to the Treasury under the TARP Capital Purchase Program is not adopted, we will not be able to participate in the Program and obtain the capital investment under the Program. In such event, the Company may be at a disadvantage against competitors who receive capital under the Program. 3 Who pays the cost of soliciting proxies? The Company pays the cost of soliciting proxies. We intend to hire a proxy solicitor for this Special Meeting and estimate the cost to be $10,000.
